         Case 5:18-cv-02585-NC Document 541 Filed 03/03/20 Page 1 of 2




March 3, 2020

Hon. Nathanael M. Cousins
United States Magistrate Judge
United States District Court, Northern District of California
280 South 1st Street
San Jose, CA 95113

VIA ELECTRONIC FILING

       LETTER RE: NEW EVIDENCE PERTAINING TO PUNITIVE DAMAGES

             Re: Citcon USA LLC v. RiverPay Inc. et al., Case No. 18-cv-02585-NC

Dear Judge Cousins:

We recently received a report from our client, Wei Jiang, that RiverPay has been telling
many people in the mobile payment industry that the jury verdict in this case is “no big
deal” because RiverPay has more than sufficient funds to pay for the damages, and that
the trial outcome will not have any impact on RiverPay’s operations.
The new information is of significance to the decision on the amount of punitive damages
that the Court should award. Although RiverPay’s net worth is only one of three factors
that determine the level of punitive damages—with the other two factors being the
reprehensibility of the conduct and the level of compensatory damages—RiverPay has
been taking the position that there should not be any punitive damages simply because of
their balance sheet showing zero. This completely contradicts the messages that RiverPay
has been sending to the industry. RiverPay’s message is one of confidence and defiance,
boasting its secure financial position despite the $1.5 million damage award by the jury.
This highlights the need to impose significant punitive damages on RiverPay to deter
future wrongdoings because RiverPay is obviously not deterred by the compensatory
damages.
If the Court considers this information is important to the decision on punitive damages,
we will endeavor to seek declarations from the third parties who have the first-hand
knowledge of RiverPay’s statements which they have conveyed to Mr. Jiang.




Letter Re: New Evidence Pertaining Punitive Damages
         Case 5:18-cv-02585-NC Document 541 Filed 03/03/20 Page 2 of 2
                                                                                      Page |2




                                                      Very truly yours,


                                                      /s/ J. James Li

                                                      J. James Li, Ph.D.
                                                      LiLaw Inc.
                                                      Counsel for Plaintiff Citcon USA LLC




Letter Re: New Evidence Pertaining Punitive Damages
